Citation Nr: 1412392	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-38 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a lumbosacral spine disorder, to include degenerative disk disease (DDD) and degenerative joint disease (DJD), secondary to service connected left ankle condition, residual of left tibia and fibula fracture.

2.  Entitlement to service connection for a lumbosacral spine disorder, to include DDD and DJD, secondary to service connected left ankle condition, residual of left tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his son
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1965 to May 1967.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen service connection for a lumbosacral spine disorder, to include degenerative disk disease (DDD) and degenerative joint disease (DJD), secondary to service connected left ankle condition, residual of left tibia and fibula fracture.  In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A June 2007 rating decision by the RO denied service connection for a lumbosacral spine disorder, to include DDD and DJD, secondary to service connected left ankle condition, residual of left tibia and fibula fracture.

2.  Since the June 2007 rating decision, the additional evidence that was not previously considered regarding a lower back disability is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lower back disability.

3.  Currently diagnosed lumbosacral spine disorder, to include DDD and DJD, is secondary to service connected left ankle condition, residual of left tibia and fibula fracture.
CONCLUSION OF LAW

1.  The June 2007 rating decision, which denied service connection for a lumbosacral spine disorder, became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for a lumbosacral spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2013).

3.  Resolving any reasonable doubt in the Veteran's favor, currently diagnosed lumbosacral spine disorder is secondary to service connected left ankle condition, residual of left tibia and fibula fracture.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for a lumbosacral spine disorder.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).   To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The evidence of record indicates that the Veteran has DJD of the lumbosacral spine, which a chronic disease listed under 38 C.F.R. § 3.309(a); however, because Board is granting secondary service connection, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Lumbosacral Spine Disorder

The Veteran's claim for service connection for a lumbosacral spine disorder was denied in a June 2007 rating decision on the basis that the disorder was not secondary to service connected left ankle condition, residual of left tibia and fibula fracture.  No evidence was received within the year following the June 2007 decision such that the provisions of 38 C.F.R. § 3.156(b) (2013) would apply; therefore, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In September 2008, the Veteran submitted a request to reopen service connection for a lumbosacral spine disorder, secondary to his service connected ankle disability.  The RO denied the Veteran's request to reopen the claim in a December 2008 rating decision.  Following the December 2008 rating decision, the Veteran submitted new medical evidence in support of his claim.  In an April 2011 supplemental statement of the case, the RO reopened and denied on the merits the claim for secondary service connection; however, that determination to reopen the claim is not controlling on the Board.  Regardless of the RO's action reopening a previously-denied claim and adjudicating the issue on its merits, the Board must first determine if claim was properly reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

Prior to the June 2007 rating decision, the evidence of record consisted of the Veteran's service treatment records, his statements, VA treatment records, and a February 2006 VA spine examination which provided a negative medical nexus opinion with regard to his secondary service connection claim.    

Since the June 2007 rating decision, the Veteran has submitted private treatment records from R.T., Doctor of Chiropractic, including a medical nexus opinion received by the RO in September 2010, which states that the Veteran's lumbosacral spine disorder is etiologically related to his service-connected ankle condition.  The record also contains a March 2011 VA spine examination which provides a negative medical nexus opinion with regard to the secondary service connection claim.  The transcript from the December 2013 Board hearing contains testimony from the Veteran and his son as to the onset and etiology of his current lumbosacral spine disorder.

The evidence received since the June 2007 rating decision is new to the file and raises a reasonable possibility of substantiating the claim, because it pertains to the questions of the nature and severity of the current disability, and whether it is etiologically related to service connected disabilities.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a lower back disability.  See 38 C.F.R. § 3.156(a).  New and material evidence having been received, the Board will consider service connection for a lumbosacral spine disorder on the merits below.

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran's current lumbosacral spine disorder is caused by his service connected ankle condition.  In the December 2013 Board hearing, the Veteran and his son testified that his current lumbosacral spine disorder is due to his service connected ankle condition.  The Veteran explained that in-service surgery following an ankle injury caused his left leg to be shorter than the right leg.  He contended that his current back pain is due to limping caused by the discrepancy in his leg length.

In a statement received by the RO in September 2010, Dr. R.T. opined that the Veteran's lumbosacral spine disorder was caused by his service connected ankle condition.  Dr. R.T. took a detailed history of the Veteran and noted that he experienced a severe injury to his ankle during his active duty service.  The surgical repair caused the Veteran's left leg to be shorter than the right leg.  He was issued a raised walking shoe and a brace for the injured leg; however, when the shoe wore out he was not given a proper replacement.  Dr. R.T. explained that lack of a properly built-up shoe caused a severe gradual onset of low back pain.  He concluded that vertebral misalignment in the Veteran's spine was brought on and aggravated by the service-connected ankle condition.  

In contrast, the March 2011 VA examiner determined that the Veteran's lumbosacral spine disorder was not related to the service connected ankle condition.  The March 2011 VA examiner explained that leg length discrepancies, such as the Veteran's condition, normally result in a significant curvature of the spine, but not disc problems or arthritic changes.

As the evidence is in relative equipoise on the question of whether the Veteran's current lumbosacral spine disorder is caused by his service connected ankle condition, the Board resolves all reasonable doubt in the Veteran's favor.  Therefore, the Board finds that the Veteran's current lumbosacral spine disorder is secondary to the service-connected ankle condition.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lumbosacral spine disorder is granted.

Service connection for a lumbosacral spine disorder, to include DDD and DJD, secondary to service connected left ankle condition, residual of left tibia and fibula fracture, is granted.


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


